TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00639-CR
                                      NO. 03-06-00640-CR




                              David Gearing Krause, Appellant

                                               v.

                                 The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NOS. 2010351 & 2010352, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motions to dismiss these appeals are granted. See Tex. R. App. P.

42.2(a). The appeals are dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: November 22, 2006

Do Not Publish